DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 7/15/2021.
The claims 2-6, 8-9, 12-14, 16-17, and 20 have been amended. Claim 1 has been cancelled.
In view of the amendment, the Objection to the Title has been withdrawn.
In view of the amendment, the Objection to claim 14 has been withdrawn.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/15/2021, with respect to the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 2-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 13: “A machine having a moving member, the moving member comprising: a cold plate having a plurality of slots through the cold plate; a plurality of ferromagnetic cores coupled to the cold plate, each of the plurality of ferromagnetic cores protruding through a respective one of the plurality of slots, creating gaps between the plurality of ferromagnetic cores; and a plurality of armature windings coupled to the cold plate, the plurality of armature windings occupying the gaps between the plurality of ferromagnetic cores, wherein each of the plurality of armature windings is configured to step through a plurality of levels in a vertical direction from a face of the plurality of ferromagnetic cores.”
Claim 18: “A system, comprising: a stator configured to have a plurality of c-channel segments that include ferromagnetic material; and a mover, comprising: a cold plate having a plurality of slots through the cold plate; a plurality of ferromagnetic cores coupled to the cold plate, each of the plurality of ferromagnetic cores protruding through a respective one of the plurality of slots, creating gaps between the plurality of ferromagnetic cores; a plurality of armature windings coupled to the cold plate, the plurality of armature windings occupying the gaps between the plurality of ferromagnetic cores; and one or more field windings fixed to the cold plate, wherein the mover is propelled through the c-channel segments by magnetic force generated by the plurality of armature windings and the one or more field windings.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma et al. (US 2021/0021163) teaches a wind power generator set and motor having a stator disposed on a support enclosure plate.
Wang et al. (US 2020/0124688) teaches an inductor being formed in a bobbin assembly, the bobbin assembly having a winding, and a cold plate inserted into the core of said bobbin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832